DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim to priority based upon provisional applications 62/752,903 filed 10/30/18 and 62/781,410 filed 12/18/18 is acknowledged. However neither of these provisional applications contain any reference to an electrolysis system and as such Applicant has not established ownership of the claimed inventions comprising an electrolysis assembly at the time the provisional applications were filed. Applicant’s cited provisional application 62/808,218 filed 2/20/19 is the first priority document containing reference to an electrolysis system. As such any claims containing language regarding an electrolysis system, as well as any claims incorporating such claim language or dependent from such claim language, is being entitled to the priority date of 2/20/19.

Drawings
The drawings are objected to because:
Figure 1 comprises a box with the words “Shine Device”. The specification does not define what a ‘Shine Device’ is and the provided description of Figure 1 makes no reference to this device.  
Figure 7 depicts reference 150, which is a smart cleaning system, with the same symbol used to depict a controller 2 creating confusion.
Figure 7 depicts reference 150 (smart cleaning system) as being a separate structure from references 15 (flow sensor) and 23 (sprayer), however the specification appears to describe 150 as system 100 with references 15 and 23 included/integrated. As such the depiction of Figure 7 appears to conflict with the remainder of the disclosure. Should the depicted reference 150 in Figure 7 actually be reference 100 with the entirety of structures 15/23/100 being referred to as 150 together or is something else being depicted? Clarification is requested.

	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both the fill sensor and a control valve. Reference character “23” has been used to designate both the sprayer and the feedline. Reference character “3” has been used to designate both weight sensors connected to the seat and the flow sensor connected to the water supply line. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "3" and "11" have both been used to designate the weight sensors and reference characters “3” and “15” have both been used to designate the flow sensor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“a pods/electrode mounting configured for access to the reservoir when all elements are assembled together”
the tubing
the nozzle cavity
the “pin” of the nozzle structure
the “texture at the tip of the pin”
an external data interface including USB variants on the base of the housing
the nightlight
any structure required for sending/displaying an alert
an LED
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections
Claims 1-25 are objected to because of the following informalities:
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  The claims are replete with grammatical and idiomatic errors and contain numerous issues including improper dependency and use of inconsistent terminology. Applicant is advised to note the format of the claims in the patent documents cited in this correspondence.
As non-limiting examples:
Claim 6 states “wherein the reservoir is configured to at least one of; sit on floor adjacent toilet”
Claim 13 states “the power supply comprises at least one of: a battery, a plug in power source”
Several examples of narrative language and what appear to be method steps claimed in apparatus claims as discussed in detail in the 35 USC 112 section below



Claim 21 calls for “including at least one Internet server configured as a toilet system service provider”, however claim 21 depends from claim 16 which already positively recites “at least one Internet server configured as a toilet system service provider”. It is unclear if two distinct internet servers configured as toilet system providers are being claimed or if additional functions for the previously claimed internet server are being claimed. For the purpose of examination claim 21 is being interpreted as claiming additional functions of the previously claimed internet server.

Claim 23 calls for “including at least one Internet server configured as a toilet system service provider”, however claim 23 depends from claim 16 which already positively recites “at least one Internet server configured as a toilet system service provider”. It is unclear if two distinct internet servers configured as toilet system providers are being claimed or if additional functions for the previously claimed internet server are being claimed. For the purpose of examination claim 23 is being interpreted as claiming additional functions of the previously claimed internet server.

Appropriate correction is required.

Claim Interpretation
Claim 1 introduces an anode and a cathode before later referencing “the electrode”, the phrase “the electrode” is then used throughout the claims. As the anode and the cathode are referred to as “electrodes” (plural) in the specification the use of the phrase “the electrode” in the claims is being interpreted as “the anode and the cathode”.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A machine learning algorithm to pattern match the historical water information” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 requires “a database containing leak patterns, toilet models and location information where leak data collected from the system can be compared with leak data on the database to determine the most likely cause of the leak”. Claim 24 depends from claim 22 which depends from claims 9 and 2. Claim 22 is the first mention of a flow sensor in this dependency chain, however as pointed out elsewhere in this action the dependency of claim 22 appears to be wrong. 
The only flow sensor properly introduced and positively recited by the claims is the flow sensor of claim 14 which monitors the water inflow for a flush event. Similarly the only sensors which appear to be described in Applicant’s disclosure are a seat/lid position sensor, a weight 
No information is provided regarding what the “leak data” being collected is, how the leak data is collected or what sensors/devices/structures are required to collect said leak data. No information is provided, in the form of a sufficiently detailed algorithm or otherwise, as to how measured “leak data” and “leak data” on a database are compared to determine the most likely cause of the leak. There also does not appear to be a standard for “most likely”. 
For at least these reasons Applicant’s disclosure fails to comply with the written description requirement.
For the purpose of examination claim 24 is being interpreted to require the system be configured to compare data collected from the flow sensor to existing/stored data to determine if a leak has occurred.

Claim 25 requires “use of a machine learning algorithm to pattern match the historical water information collected from the system to precisely determine the cause of the leak”. Claim 25 depends from claim 21 which depends from claims 16 and 2. At no point in this chain of dependency does there appear to be a positive recitation of a structure which collects “historical water information. What Applicant considers “historical water information” is not defined. The only sensors which appear to be described in Applicant’s disclosure are a seat/lid position sensor, 
Applicant’s disclosure does not appear to disclose the claimed machine learning algorithm. The disclosure does not appear to disclose what the historical water information being collected is. How the information is collected does not appear to be disclosed and the disclosure does not appear to disclose what this collected information is pattern matched with.
For at least these reasons Applicant’s disclosure fails to comply with the written description requirement.
For the purpose of examination the claim is being interpreted to require the system be configured to compare measured/collected sensor data to existing/programmed data to identify a leak condition.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Regarding claim 1, the phrase "for example" (“i.e.”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 2, the claim incorporates all the limitations of claim 1. The language of claim 1 includes the phrase "for example" (“i.e.”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3-25 are rejected due to their dependency from claim 2.

	Claim 2 recites the limitation "the system elements" in the lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to what elements constitute “the system elements”. For example are the network, sensor, feedline and/or the removable reservoir part of “the system elements” required to be “packaged together in a housing”?
Claims 3-25 are rejected due to their dependency from claim 2.

Claim 2 calls for “a pods/electrode mounting configured for access to the reservoir when all the elements are assembled together”. This structure has not been identified in Applicant’s 
Additionally it is unclear what limitation “configured for access to the reservoir when all elements are assembled together” imparts on the claimed structure. From Applicant’s disclosure the mounting of the electrodes and the insertion of a pod do not provide any access to the interior of the reservoir for a user.
For the purpose of examination the claim is being interpreted to require the access point for a replaceable pod to be configured to place the pod in communication with the interior of the reservoir and for the electrodes to be in communication with the interior of the reservoir upon assembly of the housing.
	Claims 3-25 are rejected due to their dependency from claim 2.

	Claim 2 calls for the electrolyzer to include a housing comprising a removable reservoir, however claim 2 incorporates the limitations of claim 1 which already defines a reservoir as being part of the electrolyzer. From Applicant’s disclosure there is only a single reservoir.
	For the purpose of examination the claims are being interpreted to require only a single reservoir.
	Claims 3-25 are rejected due to their dependency from claim 2

a sensor” however this sensor hasn’t been defined. Is this sensor being used to determine usage, and if so how? Does “when electrolysis was last done” refer to dispensing of electrolyzed water into the toilet or the last time water in a reservoir was electrolyzed? 
	Furthermore the claim appears to be reciting method steps even though it is an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See MPEP 2173.05(p). 
	For the purpose of examination the claim is being interpreted to require a controller of the system be configured to communicate with a network.
	Claim 4 is rejected due to its dependency from claim 3.

	Claim 7 recites the limitation “wherein the active ingredient pod comprises a foil sealed vessel, which when installed in the reservoir the foil is pierced by a pin”. There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 depends from claim 2 which recites “a pods/electrode mounting configured for access to the reservoir”. Claim 2 further incorporates claim 1 which recites “at least one access point for a replaceable active ingredient pod”. However an active ingredient pod is never positively recited.
	For the purpose of examination the claim is being interpreted to require that the electrolyzer assembly be configured to pierce an additive container or capsule.

	Claim 8 recites the limitation "the processor" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 calls for “the processor accepts and provides information across the network with user devices including personal electronic devices running applications specific to the toilet cleaning system”. A processor has not been positively recited by the claims, a network has not been positively recited by the claims, there does not appear to be an indication as to what information would be transmitted and no personal electronic devices or applications have been positively recited. As such it is unclear as to what limitations this claim language is intended to impart upon the claimed invention. 
	Furthermore the claim appears to be reciting method steps even though it is an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See MPEP 2173.05(p).
	For the purpose of examination the claim is being interpreted to require a controller of the system be configured to communicate with a network.

	Claim 10 recites the limitation "The toilet cleaning system of claim 6 wherein the sprayer" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends from claim 6 however a sprayer was only introduced/claimed in claim 9. 
	For the purpose of examination claim 10 will be interpreted as depending from claim 9.


	For the purpose of examination claim 11 will be interpreted as depending from claim 9.
	
	Claim 11 recites the limitation "the fluid moves through tubing, through the sprayer, into the nozzle cavity, around a pin, through texture at the tip of the pin" in lines 3-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. What appear to be structures referenced as “tubing”, “the nozzle cavity” and “texture” have not been positively recited by the claims.

	Claim 11 recites the limitation “wherein to deliver the fine mist, the fluid moves through tubing, through the sprayer, into the nozzle cavity, around a pin, through texture at the tip of the pin and finally exiting the nozzles”. 
	This claim language is narrative in nature and as previously discussed the nozzle cavity, tubing and ‘texture’ all lack antecedent basis and, in addition to “a pin”, are not identified within Applicant’s figures. As such it is unclear what structures this claim language is referencing and what limitations this language would impose on the claim.
	For the purpose of examination the claim is being interpreted to require that the sprayer comprises three nozzle orifices directed at different angles.


	For the purpose of examination claim 12 will be interpreted as depending from claim 9.

	Claim 14 recites the limitation "the toilet system processor" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	For the purpose of examination the claim is being interpreted to reference “the processing and network interface element” or a controller.

Regarding claim 14, the phrase "further comprising a flow (flush) sensor" renders the claim indefinite because it is unclear whether the limitation in the parentheses are part of the claimed invention.  See MPEP § 2173.05(d). Does the claim require only a flow sensor, does the claim require any kind of flush sensor, does the claim require a flow sensor that specifically monitors for a flush event or does the claim require something else?

	Claim 14 recites the limitation "the valves" in the second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 depends from claim 2 which incorporates the language of claim 1. Claims 1 and 2 only recite a single control valve.

	Claim 15 recites the limitation "The toilet cleaning system of claim 9 wherein the flow sensor" in the first line of the claim.  There is insufficient antecedent basis for this limitation in 
	
	Claim 19 recites the limitation "the processor" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 19 requires that “the installation of a pod is electrically communicated to the processor”. This claim language appears to be reciting method steps even though it is an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See MPEP 2173.05(p).
	For the purpose of examination the claim will be interpreted to require that a controller of the system be configured to detect the presence of an additive pod and to communicate this data to a network.

	Claim 20 recites the limitation "the processor" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	For the purpose of examination the claim is being interpreted as referencing “a processing and network interface element”.

	Claim 20 calls for a processor to “sends an alert or flashes an LED after a predetermined time after pod installation to replace pod”. However a pod has not been positively recited in the claims. Furthermore the claim appears to be reciting method steps even though it is an apparatus 
	For the purpose of examination the claim is being interpreted as requiring “the processing and network interface element is configured to send an alert or flash an LED after a predetermined time”.

	Claim 21 calls for a server or processor to “sends an alert after a predetermined time after pod installation to replace pod”. However a pod has not been positively recited in the claims. Furthermore the claim appears to be reciting method steps even though it is an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See MPEP 2173.05(p).
	For the purpose of examination the claim is being interpreted as requiring “the processing and network interface element is configured to send an alert or flash an LED after a predetermined time”.

	Claim 22 recites the limitation "The toilet cleaning system of claim 9 wherein the system detects leak conditions by means of the flow sensor" in the first two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 depends from claim 9 however a flow sensor was only introduced/claimed in claim 14. 
	
Regarding claim 23, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	Claim 25 requires “use of a machine learning algorithm” which is a method/process limitation however claim 25 and the claims from which it depends are directed at an apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See MPEP 2173.05(p). 
	Additionally claim 25 appears to be an attempt at forming a “use” claim in so much as it is claiming a process without setting forth any steps in the process (“use of a machine learning algorithm”). See MPEP 2173.05(q).
	For the purpose of examination claim 25 is being interpreted as requiring the system be configured to monitor for faults.

Claim 25 recites the limitation "the historical water information" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 25 recites the limitation "the leak" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 25, the claim limitation “a machine learning algorithm to pattern match the historical water information” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not define this algorithm, does not define 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/008344 (Hellgardt) in view of US 2018/0002911 (Hall).
	Regarding claim 1, Hellgardt discloses a remotely actuated electrolyzer comprising:
	at least one reservoir (4,6) comprising a control valve (46),
	at least one access point (10) for a replaceable active ingredient pod;
	at least one anode (12) and cathode (14) (electrode) for electrolysis;
	a power supply (26); and
	a controller (Pg. 17 L 24-30) configured to: provide control signals to a pump (Pg. 29 L5-7), the electrode (Pg. 21 L33-35) and control valve (Pg. 22 L20-22), receive fill sensor data (Pg. 
	However, while Hellgardt discloses that the fill level of the reservoir can be monitored it does not disclose how.
	Hall teaches a cleaning solution dispenser (400) comprising a plurality of reservoirs (401/403/405) which are monitored by fill sensors (402/404/406).
	It would have been obvious to one of ordinary skill in the art to provide a fill sensor, as taught by Hall, to facilitate monitoring of the fill status in the reservoir by the controller.

Claims 2-6, 8-13, 16-17, 19-21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hellgardt in view of Hall and US 2009/0249533 (Sawalski).
	Regarding claims 2, 9-10 and 17, Hellgardt discloses a toilet cleaning system (Fig. 1a) comprising:
	a remotely actuated electrolyzer comprising:
	at least one reservoir (4,6) comprising a control valve (46),
	at least one access point (10) for a replaceable active ingredient pod, the access point configured such that an inserted pod would be in fluid communication with the interior of the reservoir;
	at least one anode (12) and cathode (14) (electrode) for electrolysis, the electrodes in fluid communication with the interior of the reservoir;
	a power supply (26);
	a pump (Pg. 8 L23-25; Pg. 29 L5-7); and

	However, while Hellgardt discloses that the fill level of the reservoir can be monitored it does not disclose how. Furthermore Hellgardt does not disclose how fluid moves from the pump to the toilet bowl, or that the assembly comprises a housing with a base from which the reservoir can be removed and which contains a power inlet or data interface.
	Hall teaches a cleaning solution dispenser (400) comprising a plurality of reservoirs (401/403/405) which are monitored by fill sensors (402/404/406).
	It would have been obvious to one of ordinary skill in the art to provide a fill sensor, as taught by Hall, to facilitate monitoring of the fill status in the reservoir by the controller.
	Sawalski teaches a toilet bowl cleaning device comprising a housing (30/30q) with a removable reservoir (50/50q) which communicates a cleaning fluid to a toilet bowl by a feedline (49) which terminates in a sprayer (80) which is attachable to the bowl (Fig. 1B). The sprayer at least one of clips, sticks via adhesive, is held on by suction to the toilet or is mechanically connected to the toilet (60, Para. 0026). The housing comprising a base with a power inlet (255).
	It would have been obvious to one of ordinary skill in the art to provide utilize a feedline and sprayer connected to the bowl, as taught by Sawalski, so that the cleaning fluid can be communicated directly onto the surface which requires cleaning in a concentrated form upon demand.
	It would have been obvious to one of ordinary skill in the art to provide a base with a power inlet and a removable reservoir, as taught by Sawalski, so that refilling of the reservoir, 
 
	Regarding claim 3, Hellgardt states that the control system can be configured to notify a user regarding the operation of the electrolyzer (Pg. 12 L32-33) but does not explicitly state that the electrolyzer communicates with a server/network. 
	Hall teaches a dispensing system (400) for use with a toilet comprising a control unit (413) which transmits information regarding the system’s status to a user through a network/server (Para. 0003).
	It would have been obvious to one of ordinary skill in the art to configure the control system to monitor and transmit system statuses, as taught by Hall, so that a user or management team can monitor the system for errors or maintenance requirements without having to manually inspect the system on a regular basis. 

	Regarding claim 4, Hellgardt states that the active ingredient can be refilled but does not mention automatically ordering replacements/refill material based on usage data.
	Hall teaches that in addition to monitoring the quantity of active ingredient as previously discussed the network server is configured to automatically order replacement product (Para. 0031).
	It would have been obvious to one of ordinary skill in the art to configure the control system and/or network to automatically order replacement product, as taught by Hall, to reduce the possibility of running out of product and to reduce the workload on a user or management in regards to monitoring and maintaining the system.

	Regarding claim 5, Hellgardt states that the system can receive commands from a user but does not specify how. 
	Hall teaches a control system for use with a toilet which can receive user instructions from a mobile application, webpage or API (Para. 0010).
	It would have been obvious to one of ordinary skill in the art to permit control of the system through a mobile application, as taught by Hall, so that a user or management can remotely inspect, perform maintenance or activate the system remotely thereby reducing labor and providing greater flexibility and convenience to the system.

	Regarding claim 6, Hellgardt states that the reservoir is configured to at least hang from the toilet body by means of a hanging bracket but does not explicitly disclose such a mounting arrangement. 
	Sawalski teaches a housing for a cleansing solution dispensing system (930) which is configured to hang from the toilet by means of a hanging bracket (944).
	It would have been obvious to one of ordinary skill in the art to provide a hanging bracket, as taught by Sawalski, so that the housing can be conveniently mounted off the floor for easier cleaning around the toilet area.

	Regarding claim 8, Hellgardt states that the control system can be configured to notify a user regarding the operation of the electrolyzer (Pg. 12 L32-33) but does not explicitly state that the electrolyzer communicates with a server/network. 

	It would have been obvious to one of ordinary skill in the art to configure the control system to monitor and transmit system statuses, as taught by Hall, so that a user or management team can monitor the system for errors or maintenance requirements without having to manually inspect the system on a regular basis. 

	Regarding claim 11, Hellgardt in view of Sawalski teaches the use of a sprayer to deliver a cleaning solution to the interior of a toilet bowl as previously discussed.
	Sawalski further teaches that the sprayer may comprise three nozzles (85a) at differing angles to deliver a fine spray mist which covers the entire inside of the bowl. 
	It would have been obvious to one of ordinary skill in the art to utilize a sprayer with a plurality of nozzles oriented at differing angles, as taught by Sawalski, to ensure complete coverage of the toilet bowl interior. 

	Regarding claim 12, Hellgardt states that a pump can be utilized to move the cleaning solution from a housing to the toilet bowl (Pg. 8 L23-25; Pg. 29 L5-7) but does not disclose details of the pump such as if its speed is controllable.
	Hall teaches a toilet cleaning system comprising a pump whose speed/rate of delivery can be controlled (Para. 0005).


	Regarding claim 13, Hellgardt states that the power supply comprises at least one of a battery or a plug in power source (Pg. 9 L29-32).

	 Regarding claim 16, Hellgardt states that the control system can be configured to notify a user regarding the operation of the electrolyzer (Pg. 12 L32-33) but does not explicitly state that the electrolyzer communicates with a server/network. 
	Hall teaches a dispensing system (400) for use with a toilet comprising a control unit (413) which transmits information regarding the system’s status to a user through a network/server (Para. 0003) and can order refills of product (Para. 0031).
	It would have been obvious to one of ordinary skill in the art to configure the control system to monitor and transmit system statuses, as taught by Hall, so that a user or management team can monitor the system for errors or maintenance requirements without having to manually inspect the system on a regular basis. 

	Regarding claim 19, Hellgardt in view of Hall teaches a toilet cleaning system configured to monitor the presence of an active ingredient/additive as previously discussed. Hellgardt further states that the control system can be configured to notify a user regarding the operation of the electrolyzer (Pg. 12 L32-33) but does not explicitly state that the electrolyzer communicates with a server/network. 

	It would have been obvious to one of ordinary skill in the art to configure the control system to monitor and transmit system statuses, as taught by Hall, so that a user or management team can monitor the system for errors or maintenance requirements without having to manually inspect the system on a regular basis. 

	Regarding claim 20, Hellgardt in view of Hall teaches a toilet cleaning system configured to monitor the presence of an active ingredient/additive in a reservoir as previously discussed. However Hellgardt does not disclose the system is configure to send an alert based upon a predetermined time period.
	Hall further teaches that the control unit is configured to send an alert after a predetermined time (Para. 0027 – predicts date of empty state of reservoir; Para. 0032 – Failure notifications being set based on reservoir level prediction parameters and date/time settings).
	It would have been obvious to one of ordinary skill in the art to configure the controller to send an alert based upon a predetermined time period, as taught by Hall, to notify a user of an impending/possible empty reservoir scenario with sufficient time to prepare a refill, order additional product or more closely monitor the system as desired/needed.

	Regarding claim 21, Hellgardt in view of Hall teaches a toilet cleaning system configured to monitor the presence of an active ingredient/additive which utilizes a server/network as 
	Hall further teaches that the control unit is configured to send an alert after a predetermined time (Para. 0027 – predicts date of empty state of reservoir; Para. 0032 – Failure notifications being set based on reservoir level prediction parameters and date/time settings).
	It would have been obvious to one of ordinary skill in the art to configure the controller to send an alert based upon a predetermined time period, as taught by Hall, to notify a user of an impending/possible empty reservoir scenario with sufficient time to prepare a refill, order additional product or more closely monitor the system as desired/needed.

	Regarding claim 23, Hellgardt in view of Hall teaches a toilet cleaning system configured to monitor the presence of an active ingredient/additive which utilizes a server/network to track supplies based on toilet system use as previously discussed.	Hall further teaches that this tracking and communication can be based on an estimate of the associated consumables around toilet usage (Para. 0027 – predicts date of empty state of reservoir; Para. 0032 – Failure notifications being set based on reservoir level prediction parameters and date/time settings).

	Regarding claim 25, Hellgardt in view of Hall teaches a toilet cleaning system configured to monitor the presence of an active ingredient/additive which utilizes a server/network to track supplies based on toilet system use as previously discussed. However Hellgardt does not disclose that the system monitors for faults.
	Hall teaches a toilet cleaning system which uses data from various sensors to monitor the system for faults (Para. 0032 – failure notifications).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hellgardt in view of Hall and Sawalski as applied to claim 2 above, and further in view of US 7,096,515 (Navon).
	Hellgardt states that the electrolyzer is configured to receive an active ingredient in its reservoir but does not disclose a structure for piercing an active ingredient pod or capsule.
	Navon teaches a system (10/100) for dispensing an active ingredient to a toilet comprising a reservoir (24) and a piercing structure/pin (33/43) for piercing an active ingredient pod/capsule (12/102).
	It would have been obvious to one of ordinary skill in the art to provide a piercing structure/pin, as taught by Navon, to simplify refilling/replacing additive by facilitating the use of pre-portioned capsules/pods which can be easier to sell, store and install.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hellgardt in view of Hall and Sawalski as applied to claim 2 above, and further in view of US 2018/0002910 (Becerril).
	Regarding claim 14, as previously discussed Hellgardt states that the controller is configured to actuate the pump (Pg. 29 L5-7), valve (Pg. 22 L20-22) and electrodes (Pg. 21 L33-
	Becerril teaches a sterilizing device for a toilet comprising a flow sensor (60) which is in communication with a controller (40) to initiate a sanitization system upon detection of a flush event (Para. 0033).
	It would have been obvious to one of ordinary skill in the art to provide a flow sensor in communication with the controller, as taught by Becerril, to permit better control over the cleaning system and permit it to respond/react to use of the toilet as required.

Claims 15, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hellgardt in view of Hall and Sawalski as applied to claim 2 above, and further in view of US 9,664,589 (Horne).
	Regarding claim 15, Hellgardt in view of Hall and Sawalski teaches the invention as claimed except for the inclusion of a flow sensor comprising an accelerometer packaged in a housing configured to clamp around a water line.
	Horne teaches a flow sensor (100) for toilets (C3 L43-46) comprising an accelerometer (106) packaged in a housing (102) configured to clamp around a water line (101). 
	It would have been obvious to one of ordinary skill in the art to provide a flow sensor, such as that taught by Horne, to monitor for leaks in the system.

	Regarding claims 22 and 24, Hellgardt in view of Hall and Sawalski teaches the invention as claimed except for the inclusion of a flow sensor which compares measured data 
	Horne teaches a flow sensor (100) for toilets (C3 L43-46) which compares measured data to a database (430) to determine leak conditions (C7 L63- C8 L12) and uses a communication device (250) to communicate with a network/server (304/305) to communicate information such as a leak condition to a user. 
	It would have been obvious to one of ordinary skill in the art to provide a flow sensor, such as that taught by Horne, to accurately inform a user of leaks in the toilet system to save money from wasted water and prevent/minimize damage from leaking water.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hellgardt in view of Hall and Sawalski as applied to claim 2 above, and further in view of US 2005/0028254 (Whiting).
	Regarding claim 18, Hellgardt in view of Hall and Sawalski teaches a toilet cleaning system as previously discussed but does not teach the inclusion of a nightlight.
	Whiting teaches an automatic sanitizer and deodorizer for a toilet comprising a nightlight (22) which is controllable by one of user commands, network command or internal timer (Para. 0025, 0041).
	It would have been obvious to one of ordinary skill in the art to provide a controllable nightlight, as taught by Whiting, to permit use of the toilet at night without exposing a user to harsh room lights which could be uncomfortable or prevent a user from promptly returning to sleep.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO2018/100355 (Bray) is a cleaning system for a toilet utilizing electrolysis.
US 2018/0135285 (Canfield) is a toilet monitoring and intelligent control system configured to monitor flushes and detect leaks.
US 2020/0232200 (Garrels) is a toilet system with an electro-chlorinating device which monitors for flush activity in the toilet to control the electrolysis system.
US 6,319,390 (Kono) is an electrolysis cleaning system for a toilet. 
US 7,636,959 (Bowcutt) is a sensor utilizing an accelerometer to monitor water flowing into a toilet tank.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754